NELSON, Circuit Justice.
The ground upon which this suit is sought to be sustained is, that the goods -were imported by the manufacturers, and that the case is, therefore, not within the 8th section of the act of July 30th, 1S46, as that is limited to importations of goods purchased. The fact appears, from the oath of one of the' plaintiffs, on the original invoice, certified by the counsel, that they were the manufacturers, and must have come under the notice of the collector, and the appraisers at the customs must be deemed to have been advised of it. It is, also, fully confirmed by the evidence on the trial. Protest was duly made against the payment of the penalty, and the exaction was, therefore, not warranted by law. But the case falls within the 17th section of the tariff act of August 30th, 1842, (5 Stat. 564,) which imposes, for undervaluation, a penalty of 50 per cent, of the duty. The plaintiffs are, therefore, entitled only to the amount exacted, after deducting the 50 per cent, penalty, with interest. The clerk will settle the amount for which judgment is to be entered, if it be .not agreed on by the counsel.